               Case 0:20-cv-00241-SWS Document 1 Filed 12/19/20 Page 1 of 9




                                                                         riLe.D
                                                                U.S. DISTI^ICT COURT
12/19/2020                                                   DliaTRICl OT WY()i\'iifMQ
Connie Halcomb                                                     OEC       2020 ^
2413 Kilmary Drive                                          .
o  1-
Rawlins, 1Wyoming
           .  •   oo-)n-i
                  82301                                      Margarej boiKins, Clerk
                                                                ^ Cheyenne
307-328-5490




To Whom it May Concern;

I have a deadline of December 19,2020 to file my complaint. According, to the EEOC
letter I received, I have a "right to sue," and my deadline is December 19,2020. I
have spoken to several lawyers regarding my case. They have told me that they do not
have the staff to take on my case. One lawyer typed up my letter of complaint, but
said he would not file it. I have been given permission by the Clerk of Court to
file my complaint by email to their NewCase Email. I have attached a copy of In
Forma Pauperis Motion and my complaint letter.


Thank You, ^        / y,    /?

Connie 3. Halcomb
        Case 0:20-cv-00241-SWS Document 1 Filed 12/19/20 Page 2 of 9



                                      PARTIES

      1.     Plaintiff is an adult female individual and citizen ofthe United States who

ciurrently resides in in the State of Wyoming. At all relevant times, she was an employee

of the Wyoming Department of Corrections within the meaning of Title VII of the Civil

Rights Act of1964,as amended,42 U.S.C.§ 2000e,et seq.,and applicable case law.
      2.     Defendant Wyoming Department of Corrections [herein referred to

"WDOC"],located at 1934 Wyott Drive, Cheyenne,Wyoming 82002.

      3.     At £iU relevant times, Defendant WDOC employed in excess of 500

employees and were,and at aH times herein was and is, an employer within the meaning

of Title VII ofthe Civil Rights Act of1964,as amended,42 U.S.C.§ 2000e,et seq..

                           JURISDICTION AND VENUE


      4.     This is, in part, an action authorized and instituted pursuant to: Title VII

of the Civil Rights Act of 1964, as amended,42 U.S.C. § 2000e et seq.; the Civil Rights

Act of 1866,as amended by the Civil Rights Restoration Act of1991,42 U.S.C.§ 1981;42

U.S.C.§ 1981A;42 U.S.C.§ 1988,and the common law ofthe State of Wyoming.

      5.     The jurisdiction of this Court is predicated upon 28 U.S.C. § 1331 and

1343> to redress the imlawful deprivation of Plaintiff's rights secured, guaranteed and
protected by federal law. The Court also has jurisdiction pursuant to 28 U.S.C. §§ 2201

and 2202 relating to declaratory judgments. This Court may also exercise pendant

jurisdiction over PlaintifFs state law claims arising under the common law and statutes

of the State of Wyoming, and which arise from a common nucleus of operative fact

pursuant to 28 U.S.C.§ 1367.



                                            1
          Case 0:20-cv-00241-SWS Document 1 Filed 12/19/20 Page 3 of 9



      6.      Venue is proper in the United States District Court for the District of
Wyoming pursuant to 28 U.S.C.§ 1391(b), where Defendant is located,and where all the
wrongfiil conduct and events occurred.

                       ADMINISTRATIVE PREREOUISITES

       7.     Ms. Halcomb has complied with all the administrative prerequisites to

action under Section 706 of Title VII of the Civil Rights Act of 1964? as amended, 42

U.S.C.§ 2000e-5 as follows:

              A.     On or about (QQ-CDQ-            . Ms. Halcomb timely filed a
formal charge of discrimination with the Equal Employment Opportunity Commission
[hereinafter referred to as E.E.O.C.] against the Wyoming Department of Corrections -

Wyoming Medium Correctional Institution.

              B.     Ms. Halcomb promptly and diligently accommodated all E.E.O.C.

requests for information and fiilly cooperated in the agency's investigation of this
matter;

              C.     Ms. Halcomb received her "Notice of Right- to-Sue" letter, date

September 15, 2020, on                     , 2020. Ms. Halcomb has exhausted all
available administrative remedies in accord with the aforementioned statutes prior to

instituting this Civil Action.

                         FACTS COMMON TO ALL CLAIMS

       8.     Plaintiff was hired at WDOC onGLrSTZrSiSSl. Plaintiff works for the
Department of Corrections (WDOC)-Wyoming State Penitentiary (WSP) Rawlins,
Wyoming as a certified instructor/teacher and involves with my now supervisor and
        Case 0:20-cv-00241-SWS Document 1 Filed 12/19/20 Page 4 of 9



staff at WSP writing reports on me. Their reports have put Plaintiff in a position that

the previous warden and staff feel that Plaintiff is not aware of her surroundings and
environment and not allowed to be around inmates. Plaintiff has not been allowed to

teach as she was hired to do. Plaintiff has been assigned several other job duties,

presently Plaintiff is answering phone calls at the front desk in the Administration

Building. On April 18,2019, Plaintiff was ordered to be evaluated by WDOC-

psychologist. Dr. Post. Dr. Post does their evaluation when they hire new correctional

officers for WDOC. Plaintiff has not been allowed to see or read Dr. Post's report.

Human Resources(HR)staff verbally told Plaintiff that Dr. Post's report said Plaintiff

was not aware of her environment. HR staff presented Plaintiff with an American

Disability Act Request(ADA)form to take to her doctor to fill out and that her doctor

could go over Dr. Post report with her. Plaintiff had not requested this, nor did she have

any intention of filling it out. Plaintiffs family did fill out the ADA form, stating that

there was nothing wrong with her. Plaintiffs family doctor summarized what Dr. Post

said, which is that he thinks Plaintiff is "senile" and that they would not allow Plaintiff

to see the report or read it. Plaintiffs family doctor was upset with the situation.

Plaintiffs union representative suggested that she get another psychologist opinion.

Plaintiff has seen two neurologists since then, Dr. Santiago, Casper, Wyoming and Dr.

Geoffiey Sherman PhD. in Casper, Wyoming. Dr. Santiago referred Plaintiff to Dr.

Sherman. Dr. Santiago and Dr. Sherman said Plaintiff does not have an impairment.

Plaintiff met with WDOC HR staff on May 8,2020 to review the medical documentation

that she submitted to them on April 30,2020. The staff asked her if she felt like she
        Case 0:20-cv-00241-SWS Document 1 Filed 12/19/20 Page 5 of 9



could safely work around inmates and in a secured environment. Plaintiff stated she did

not feel comfortable working around inmates due to staff and inmates knowing her

temporary assignments and possible gossip. Also, she told them with the position they

put her through the past two years, she could work under her supervisor since she

knows that Plaintiff has filed a "Hostile           Work Environment" complaint.

The letter Plaintiff received from WDOC on May 18,2020 said that Dr. Sherman did not

address the specific concerns Dr. Post found, specifically, the concern reg£irding

Plaintiff's ability to safely work in a secmred environment around inmates. Justin Tripp

Human Resources WDOC Cheyenne, Wyoming asked if she would have Dr. Sherman

address this and if he would fill out an ADA Request. A brief summary of what Dr.

Sherman stated was that Dr. Post performed a forensic evaluation to specifically

determine Plaintiffs fitness for duty. Presumably, Dr. Post was hired by Defendant

WDOC and billed them for his services. Plaintiff was therefore not his patient/client;

rather. Defendant WDOC was. Plaintiff has no neiuocognitive impairment; Plaintiff has

no neuropsychological condition or diagnosis.

      Since July 2020, Plaintiff has returned to her teaching duties. Plaintiff stiU does

not feel comfortable working under the supervisor who created all of her humiliations.

Plaintiff feels she has to watch every move she makes or what she says. Plaintiff is

afraid WDOC will use an5ihing they can against her and try to use her age against her as

before. They moved Plaintiff's class to the middle classroom and gave her previous

classroom to the new welding instructor. Plaintiff does not have internet as do the two

other classrooms. Plaintiffs supervisor said it would cost too much to have internet
         Case 0:20-cv-00241-SWS Document 1 Filed 12/19/20 Page 6 of 9



added to Plaintiffs classroom, but the computer technician said it would not. Plaintiff

has not been treated fairly by Defendant WDOC.

      11.    Plaintiff Halcomb was subjected to a hostile work environment as a result

of her contesting information in a report

      14.    Plaintiff has been discriminated against, and retaliated against, as a result

of her being a female and in a protected class regarding her age. This discrimination

occurred in violation of Title VII ofthe Civil Rights Act,as amended.

      15.     Plaintiff Halcomb complained of discrimination and otherwise exercised

her rights rmder Title VII, the ADA, the ADEA and the WFEPA. A causal connection

existes between his complaints and Defendant's actions.

      16.    Plaintiff Halcomb was subjected to a hostile work environment due to her

sex and age. She was denied opportunities for advancement and has been retaliated

against as a result of her complaints regarding the discrimination and her refusal to

accept discrimination. Defendants discriminated against her, on the basis of her sex

and age by retaliating against Plaintiff for complaining about discrimination and

creating an age and sexually hostile work environment.

                             FIRST CAUSE OF ACTION

      24.    This claim is authorized and instituted pursuant to the provisions of Title

VII ofthe Civil Rights Act of1964,42 U.S.C.§ 2000e et seq., as amended,and 42 U.S.C.

§ 1981, for relief based upon the unlawful employment practices of the above named

Defendant(s).
         Case 0:20-cv-00241-SWS Document 1 Filed 12/19/20 Page 7 of 9



      25-     Specifically, Ms. Halcomb complains of Defendant WMCI's violation of
Title VIFs prohibition against retaliation in employment and based,in whole or in part
upon an employee's sex, age and also on retaliation against the plaintiff for reporting
unlawful employment practices.

       26.    Ms. Halcomb is an age protected female and during her employment with
Defendants was a member of a class protected imder Title VII against retaliation by her

employer,Defendant(s),or its supervisory personnel.
       27.    At all relevant times, Ms. Halcomb fully, adequately, and completely
performed afi of the functions, duties, and responsibilities of her employment with
Defendant WDOC.

       28.    Prior to filing this action and filing the charge of discrimination

termination. Plaintiff filed complaints with WDOC supervisors regarding racial
discrimination.

       29.    Subsequently, Ms. Halcomb has filed further complaints as a follow up to

her previous complaints as nothing has taken place nor any corrective action regarding
same. Her most recent complaint of retaliation has been presented to the Defendants
less than 30 days prior to filing ofthis action.

       30.    Upon information and or belief, Ms. Halcomb was denied promotions and
other benefits for reporting discrimination.

                                       DAMAGES


       32.    The conduct of the above-named Defendant, as set forth herein, in
violating Ms. Halcomb's rights imder Title VII of the Civil Rights Act of 1964, as
            Case 0:20-cv-00241-SWS Document 1 Filed 12/19/20 Page 8 of 9



amended, 42 U.S.C. § 2000e et seq.; the CivU Rights Act of 1866, as amended by the

Civil Rights Restoration Act of 1991,42 U.S.C.§ 1981,and the common law of Wyoming,

caused injuries, damages,and harm to Ms. Halcomb,including, but not limited to, past

and future economic loss, past and future non-economic losses, including esrtreme

emotional distress, loss of reputation, shame, humiliation, pain and suffering,

inconvenience, mental anguish, impairment in the quality of life, all statutory money

damages;and consequential losses.

       WHEREFORE, Plaintiff Halcomb requests judgment and damages against

Defendant Wyoming Department of Corrections, as follows:

       A.      A declaratory judgment that Defendants have violated Ms. Halcomb's

right to be free from discrimination in the workplace, a hostile work environment, and

retaliation pursuant to Title VII ofthe Civil Rights Act of 1964,as amended,42 U.S.C. §

2000e. et seq.; the Civil Rights Act of 1866, as amended by the Civd Rights Restoration

Act of 1991,42 U.S.C.§ 1981,42 U.S.C. 1981A;

       B.      Enter an injunction ordering Defendant WMCI and WDOC to make

Plaintiff whole with full back and benefits or in the alternative,front pay.

       C.      An award to Ms. Halcomb for compensatory damages in an amount to be

shown at trial for past and future economic and non-economic losses, including

emotional distress and mental anguish, impairment of the quality of life, and

consequential loss;

       D.      An award to Ms. Halcomb for exemplary and/or punitive damages in an

amount to be shown at trial;
           Case 0:20-cv-00241-SWS Document 1 Filed 12/19/20 Page 9 of 9



      E.      An award to Ms. Halcomb for reasonable attorneys* fees and costs,

including but not limited to expert witness fees, as provided in Title VII of the Civil

Rights Act of 1964, as amended,42 U.S.C. §2000e-5(k),42 U.S.C. § 1981A,42 U.S.C. §

1988 and as provided imder state law;

      F.      An award to Ms. Halcomb of interest on any awards at the highest rate

allowed by law; and

      G.      Such other and further relief as this Court seemsjust and appropriate.

      PLAINTIFF DEMANDS TRIAL TO A JURY AS GUARANTEED BY THE


SEVENTH      AMENDMENT        TO   THE    UNITED     STATES     CONSTITUTION       AND

PRESERVED BY RULE 38 F.R.C.P.

      Dated this )v           day of December,2020


      Connie J. Halcomb,Plaintiff
